DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “contact inhibitor” in claim 1. The term contact inhibitor is not art attained structure and no prior art of record nor evidence cited by the Applicant tends to indicate that a contact inhibitor is recognized as structure. Furthermore,  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the See for example dictionary.com. The term inhibit further means to restrain, hinder arrest, or check. Id.  In other words, the term inhibitor appears to mean a synonym for prevent. Furthermore, the specification only discusses the contact prevention mechanism in alternative structure that provides the fluid for preventing contact and the fluid supply elements, see para. [0061]. 	Thus, the term “contact inhibitor” appears to be a generic placeholder modified by function without structure and therefore appears to invoke 112 6th. The assertion that the contact inhibitor is merely a replacement for the term “contact prevention mechanism” is further supported by claim 2 which further recites the structure previously assigned to the term “contact prevention mechanism”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Regarding claim 1, the limitation “a contact inhibitor” renders the claim indefinite because its unclear what the term contact inhibitor requires. The Applicant’s arguments filed 3/21/2022 appears to imply that the contact inhibitor means something other than the previously claimed contact prevention mechanism which invokes 112f. The scope of the term “contact prevention mechanism” appeared to be adequately described in para. [0061]; however, the Applicant’s argued for deviation from the term “contact prevention mechanism” results in a claim scope which is not defined in the specification. Since the term appears to invoke 112f, the scope of the claims is indefinite. The Applicant may either recite the structure being claimed or provide a means plus function having a scope adequately defined. 
	Claims dependent thereon are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFreitas US 5,367,869 in view of Dalton US 5,573,565.
Regarding claim 1, as best understood, referring to figs. 1 & 4, DeFreitas discloses a gas turbine combustor 18, comprising: a casing 11; a combustion cylinder 14, which is provided in the casing and is configured to combust fuel and oxidant to produce combustion gas, see col. 7, lines 26-40, a pipe shaped member, see elements 60, 52 in fig. 2, provided to penetrate the casing and the combustion cylinder, as seen in fig. 1 the igniter penetrates the casing and cylinder; the pipe-shaped member having an opening end connecting with an inside of the combustion cylinder, see figs. 1 and 2, the pipe-shaped member is open via ports 55 to the inside of the combustion cylinder, a laser light supply mechanism 44 configured to irradiate an interior 18 of the combustion see element 40 from the tube 52 irradiating the internal fuel air mixture at 42; and a contact inhibitor 54, 52, 55 configured to provide a fluid flow, the fluid flow serving to prevent the combustion gas in the cylinder from coming into contact with the heat resistant glass via the opening end of the pipe-shaped member, the holes 54 allow air to enter the tube 52 and exit the holes 55 into the combustion chamber which prevents the combustion gases from entering, the air moving through the tube and out the exit necessarily prevents the combustion gas from entering the tube. The embodiment of fig. 4 of DeFreitas does not expressly disclose a window/heat resistant glass as claimed. 
Referring to fig. 5, DeFreitas disclose a heat resistant glass, see element 80, which is described as a window, which is provided on the casing side in the pipe-shaped member and disposed to close the pipe-shaped member, the flange 62 is shown on the casing side of the pipe shaped member, where the window 84 is provided at the end of the tube 64b and closes the upper portion of the tube. DeFreitas teaches that a lens/window unit 80 may be similarly used for the optical igniter in fig. 2 to focus the light. The window portion protects the rod 64 from heat.
It would have been obvious to an ordinary skilled worker to place a window at the end of the tube 64 of DeFreitas fig. 2, as taught by DeFreitas fig. 5 to provide a focusing means and a means to protect the rod from heat, and because DeFreitas teaches that the window can be used in fig. 2. DeFreitas does not teach that the window is made of glass. DeFreitas teaches that the window is made of sapphire. 
See col. 1, lines 55-end. 
It would have been obvious to an ordinary skilled worker to substitute the sapphire window of DeFreitas, with a glass window, as taught by Dalton, because Dalton teaches that sapphire or glass windows are popular and common materials for windows. Id. The glass being used for ignition purposes is interpreted as a heat-resistant glass. 
Regarding claim 2, DeFreitas, in view of Dalton, discloses the contact inhibitor comprises a first fluid supply part, the portion between casing 11, which configured to supply a first fluid between the casing and the combustion cylinder, referring to fig. 1, compressed air is supplied to holes 54 through casing 11, and an ejection part 54 which has a plurality of ejection holes 54 formed in a circumferential direction of the pipe-shaped member and configured to eject the first fluid through the ejection holes in the pipe-shaped member, the air is sent through holes 54 and out holes 55. 
Regarding claim 3, DeFreitas, in view of Dalton, discloses the gas turbine combustor comprising a cylinder body 12 which demarcates a space between the casing and the combustion cylinder 14, wherein the pipe–shaped member penetrates the cylinder body; the first fluid supply part is configured to supply the first fluid between the cylinder body and the combustion cylinder and the ejection part 52 is formed in the pipe shaped member located between the cylinder body and the combustion cylinder. Referring to fig. 3a, DeFreitas shows that the sleeve 52 can be placed such that the holes 54 receive air from the space between 12 and 14.

s 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynghjem et al. US 7,490,472 in view of DeFreitas and Dalton.
Regarding claims 1 and 5-6, Lynghjem discloses a gas turbine engine having a combustor 10 that receives a recycled exhaust gas feeding a combustor 40 via a jacket 27. As seen in fig. 4, the front end of the combustor receives recycled exhaust gas and is fed into the combustor. Lynghjem is not relied upon to disclose the details of the laser ignitor. 
as best understood, referring to figs. 1 & 4, DeFreitas discloses a gas turbine combustor 18, comprising: a casing 11; a combustion cylinder 14, which is provided in the casing and is configured to combust fuel and oxidant to produce combustion gas, see col. 7, lines 26-40, a pipe shaped member, see elements 60, 52 in fig. 2, provided to penetrate the casing and the combustion cylinder, as seen in fig. 1 the igniter penetrates the casing and cylinder; the pipe-shaped member having an opening end connecting with an inside of the combustion cylinder, see figs. 1 and 2, the pipe-shaped member is open via ports 55 to the inside of the combustion cylinder, a laser light supply mechanism 44 configured to irradiate an interior 18 of the combustion cylinder through the heat-resistant glass and an interior of the pipe shaped member with a laser light, see element 40 from the tube 52 irradiating the internal fuel air mixture at 42; and a contact inhibitor 54, 52, 55 configured to provide a fluid flow, the fluid flow serving to prevent the combustion gas in the cylinder from coming into contact with the heat resistant glass via the opening end of the pipe-shaped member, the holes 54 allow air to enter the tube 52 and exit the holes 55 into the combustion chamber which prevents the combustion gases from entering, the air moving through the tube and out the exit necessarily prevents the combustion gas from entering the tube. The embodiment of fig. 4 of DeFreitas does not expressly disclose a window/heat resistant glass as claimed. 
It would have been obvious to an ordinary skilled worker to provide a laser igniter to the combustor of Lynghjem, as taught by DeFreitas, in order to provide an improved ignition system that provides reliable and more efficient engine start. See col. 3, lines 54-64. Lynghjem in view of DeFreitas embodiment of fig. 2, does not expressly disclose a window/heat resistant glass as claimed. DeFreitas shows that the cooling fluid for the combustor is used to prevent soot on the igniter components.
Referring to fig. 5, DeFreitas disclose a heat resistant glass, see element 80, which is described as a window, which is provided on the casing side in the pipe-shaped member and disposed to close the pipe-shaped member, the flange 62 is shown on the casing side of the pipe shaped member, where the window 84 is provided at the end of the tube 64b and closes the upper portion of the tube. DeFreitas teaches that a lens/window unit 80 may be similarly used for the optical igniter in fig. 2 to focus the light. The window portion protects the rod 64 from heat.
It would have been obvious to an ordinary skilled worker to place a window at the end of the tube 64 of Lynghjem, in view of DeFreitas fig. 2, as taught by DeFreitas fig. 5 to provide a focusing means and a means to protect the rod from heat, and because DeFreitas teaches that the window can be used in fig. 2. DeFreitas does not teach that the window is made of glass. DeFreitas teaches that the window is made of sapphire. 
Dalton teaches that the window devices of ignitors may take many forms, the most popular being sapphire or glass. See col. 1, lines 55-end. 
Id. The glass being used for ignition purposes is interpreted as a heat-resistant glass. 
Regarding claims 5-6, Lynghjem, in view of DeFreitas and Dalton, discloses the first fluid is a combustion gas discharged from the combustion cylinder to drive a turbine. Referring to figs. 2 and 4, Lynghjem discloses a turbine 14 is driven by exhaust gas that is recycled to the head end of the combustor 33, whereas discussed above, DeFreitas teaches that the cooling fluid for the combustor maybe injected into the igniter and the igniter can be retrofitted into existing systems. The natural implementation would result in the recycled exhaust gas used for the purge/cooling fluid. 

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
	The Applicant argues that the term “contact inhibitor” removes the limitation from 112f. The Examiner disagrees. As noted in the 112f analysis above, the term contact inhibitor is not art attained structure and the Applicant merely uses the term as a substitute for the previous term “contact prevention mechanism” previously found to invoke 112f. The Applicant’s specification provides no explanation as to the structure intended to be encompassed by the term “contact inhibitor”, in fact, the term contact inhibitor does not even appear in the specification. However, the Examiner notes that in haec verba requirement, see MPEP 2163(II)(B), and while the term appears to be supported by the specification, the support appears to derive from being equivalent to the term “contact prevention mechanism”. Thus, the term appears to be a generic placeholder invoking 112f and the Applicant provides no explanation as to why the term removes the limitation from 112f. 
	Furthermore, to the extent that the Applicant argues that the term “contact inhibitor” is different from “contact prevention mechanism”, the scope of the claims is indefinite because its unclear what is included in the scope. Since the Examiner notes that the term appears to be a substitute for the term “contact prevention mechanism”, the term appears to include scope of contact prevention mechanism; however, it is unclear what else is included. 
	The Applicant argues that the DeFreitas reference is intended to cool the housing extension whereas the Applicant’s invention is intended to prevent combustion gas from contacting the window. A review of the elected embodiment shows that a fluid enters ejection holes 131 and exits the open end of the tube into the combustor. Notably, the Applicant’s specification states that the contact prevention fluid also serves as a cooling medium. See Applicant’s specification at paras. [0064]; [0101] stating that the fluid (carbon dioxide) serves to cool the combustor casing 70, the cylinder body 80, and the pipe-shaped member 101 other than the function as the contact prevention fluid. Thus, the fact that the fluid provides a cooling function does not exclude the fluid from being a contact prevention fluid/contact inhibitor. Referring to col. 8, lines 45-58, DeFreitas states that the endplate 53 is provided with air holes 55 for allowing air from the plenum via holes 54 to pass through to the combustion chambers. As shown in fig. 1, the fluid .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741